                                     Case 3:20-cv-01873-AWT Document 1-1 Filed 12/16/20 Page 1 of 1




        ........._.. UNITED ST/JTES                                   PRIORITY®
                    POST/JL SER CE®                                           MAIL
                                                                                                                                  ®                UNITEDSTI.I
                                                                                                                                                   POST/J.L SER
llill   Expected delivery date specified for domestic use,
                                                                                                                                                VISIT US AT USPS
                                                                                                                                                ORDER FHEE SUPPLIES   1
llill   Most domestic shipments include up to $50 of insurance (restrictions apply).*
11      USPS Tracking® included for domestic and many international destinations.
11      Limited international insurance.**
11      When used internationally, a customs declaration form is required.
*Insurance does not cover certain items. For details regarding claims exclusions see the
Domestic Mail Manual at http://pe.usps.com.
** See International Mail Manual at http://pe.usps.com for availability and limitations of coverage.




 FLAT RATE ENVELOPE
 ONE RATE          •   ANY WEIGHT



TRACKED • INSURED                                                      To schedule free Package Pickup,
                                                                              scan the QR code.




                                                                                                          label 228, March 2016   FOR DOMESTIC AND INTERNATION


             PS00001000014                   EP14F May 2020
                                             OD: 121/2 x 91/2                USPS.COM/PICKUP
